Exhibit 10.1

ALLSCRIPTS HEALTHCARE SOLUTIONS, INC.

AMENDED AND RESTATED 2011 STOCK INCENTIVE PLAN

I. INTRODUCTION

1.1 Purposes. The purposes of the Allscripts Healthcare Solutions, Inc. Amended
and Restated 2011 Stock Incentive Plan (this “Plan”) are (i) to align the
interests of the Company’s stockholders and the recipients of awards under this
Plan by increasing the proprietary interest of such recipients in the Company’s
growth and success, (ii) to advance the interests of the Company by attracting
and retaining officers, other employees, directors and independent contractors
and (iii) to motivate such persons to act in the long-term best interests of the
Company and its stockholders.

1.2 Certain Definitions.

“Agreement” shall mean the written or electronic agreement evidencing an award
hereunder between the Company and the recipient of such award.

“Board” shall mean the Board of Directors of the Company.

“Code” shall mean the Internal Revenue Code of 1986, as amended.

“Committee” shall mean the Committee designated by the Board or a subcommittee
thereof, consisting of two or more members of the Board, each of whom may be
(i) a “Non-Employee Director” within the meaning of Rule 16b-3 under the
Exchange Act, (ii) an “outside director” within the meaning of Section 162(m) of
the Code and (iii) “independent” within the meaning of the rules of the Nasdaq
Global Select Market or any other stock exchange on which the Common Stock is
then traded.

“Common Stock” shall mean the common stock, par value $0.01 per share, of the
Company, and all rights appurtenant thereto.

“Company” shall mean Allscripts Healthcare Solutions, Inc., a Delaware
corporation, or any successor thereto.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

“Fair Market Value” shall mean the closing transaction price of a share of
Common Stock as reported on the Nasdaq Global Select Market on the date as of
which such value is being determined or, if the Common Stock is not listed on
the Nasdaq Global Select Market, the closing transaction price of a share of
Common Stock on the principal national stock exchange on which the Common Stock
is traded on the date as of which such value is being determined or, if there
shall be no reported transactions for such date, on the next preceding date for
which transactions were reported; provided, however, that if the Common Stock is
not listed on a national stock exchange or if Fair Market Value for any date
cannot be so determined, Fair Market Value shall be determined by the Committee
in good faith and in accordance with Section 409A of the Code.

“Free-Standing SAR” shall mean an SAR which is not granted in tandem with, or by
reference to, an option, which entitles the holder thereof to receive, upon
exercise, shares of Common Stock (which may be Restricted Stock) or, in the
discretion of the Committee, cash, with an aggregate value equal to the excess
of the Fair Market Value of one share of Common Stock on the date of exercise
over the base price of such SAR, multiplied by the number of such SARs which are
exercised.

“Incentive Stock Option” shall mean an option to purchase shares of Common Stock
that meets the requirements of Section 422 of the Code, or any successor
provision, which is intended by the Committee to constitute an Incentive Stock
Option.

“Non-Employee Director” shall mean any director of the Company who is not an
officer or employee of the Company or any Subsidiary.

“Nonqualified Stock Option” shall mean an option to purchase shares of Common
Stock which is not an Incentive Stock Option.

“Performance Measures” shall mean the criteria and objectives, established by
the Committee, which shall be satisfied or met (i) as a condition to the grant
or exercisability of all or a portion of an option or SAR or (ii) during the
applicable Restriction Period or Performance Period as a condition (x) in the
case of a Restricted Stock Award, to the vesting of the holder’s interest in the
shares of Common Stock subject to such award, or (y) in the case of a Restricted
Stock Unit Award or Performance Unit Award, to the holder’s receipt of the
shares of Common Stock subject to such award or of payment with respect to such
award. To the extent necessary for an award to be qualified performance-based
compensation under Section 162(m) of the Code and the regulations thereunder,
such criteria and objectives shall include one or more of the following
corporate-wide or subsidiary, division, operating unit or individual measures:
earnings, earnings per share; earnings before interest and taxes (“EBIT”);
earnings before interest, taxes,



--------------------------------------------------------------------------------

depreciation and amortization (“EBITDA”); stock price; financial return ratios,
consisting of return on equity, return on assets and return on invested capital;
the ratio of EBIT to capital; the ratio of EBITDA to capital; net income;
operating income; bookings; revenues; profit margin; cash flow(s); expense
reduction; working capital ratios; achievement of balance sheet or income
statement objectives; successful implementation of strategic initiatives;
customer satisfaction measures; and successful integration of acquisitions. Each
such Performance Measure may be expressed on an absolute or relative basis and
may include comparisons based on current internal targets, the past performance
of the Company (including the performance of one or more subsidiaries,
divisions, or operating units) or the past or current performance of other
companies (or a combination of such past and current performance). Performance
Measures may be determined in accordance with generally accepted accounting
principles (“GAAP”) or otherwise than in accordance with GAAP. In the case of
earnings-based measures, in addition to the ratios specifically enumerated
above, Performance Measures may include comparisons relating to capital
(including, but not limited to, the cost of capital), stockholders’ equity,
shares outstanding, assets or net assets, or any combination thereof. In the
sole discretion of the Committee, but subject to Section 162(m) of the Code, the
Committee may (i) amend or adjust the Performance Measures or other terms and
conditions of an outstanding award in recognition of unusual, nonrecurring or
one-time events affecting the Company or its financial statements or changes in
law or accounting principles and (ii) reduce, but not increase, the payment of
any award to any “covered employee,” within the meaning of Section 162(m) of the
Code.

“Performance Option” shall mean an Incentive Stock Option or Nonqualified Stock
Option, the grant of which or the exercisability of all or a portion of which is
contingent upon the attainment of specified Performance Measures within a
specified Performance Period.

“Performance Period” shall mean any period designated by the Committee during
which (i) the Performance Measures applicable to an award shall be measured and
(ii) the conditions to vesting applicable to an award shall remain in effect.

“Performance Unit” shall mean a right to receive, contingent upon the attainment
of specified Performance Measures within a specified Performance Period, a
specified cash amount or, in lieu thereof, shares of Common Stock having a Fair
Market Value equal to such cash amount.

“Performance Unit Award” shall mean an award of Performance Units under this
Plan.

“Prior Plan” shall mean the Allscripts Healthcare Solutions, Inc. 1993 Stock
Incentive Plan, as amended, and each other plan previously maintained by the
Company or Eclipsys Corporation under which equity awards remain outstanding as
of the effective date of this Plan.

“Restricted Stock” shall mean shares of Common Stock which are subject to a
Restriction Period and which may, in addition thereto, be subject to the
attainment of specified Performance Measures within a specified Performance
Period.

“Restricted Stock Award” shall mean an award of Restricted Stock under this
Plan.

“Restricted Stock Unit” shall mean a right to receive one share of Common Stock
or, in lieu thereof, the Fair Market Value of such share of Common Stock in
cash, which shall be contingent upon the expiration of a specified Restriction
Period and which may, in addition thereto, be contingent upon the attainment of
specified Performance Measures within a specified Performance Period.

“Restricted Stock Unit Award” shall mean an award of Restricted Stock Units
under this Plan.

“Restriction Period” shall mean any period designated by the Committee during
which (i) the Common Stock subject to a Restricted Stock Award may not be sold,
transferred, assigned, pledged, hypothecated or otherwise encumbered or disposed
of, except as provided in this Plan or the Agreement relating to such award, or
(ii) the conditions to vesting applicable to a Restricted Stock Unit Award shall
remain in effect.

“SAR” shall mean a stock appreciation right which may be a Free-Standing SAR or
a Tandem SAR.

“Stock Award” shall mean a Restricted Stock Award or a Restricted Stock Unit
Award.

“Subsidiary” shall mean any corporation, limited liability company, partnership,
joint venture or similar entity in which the Company owns, directly or
indirectly, an equity interest possessing more than 50% of the combined voting
power of the total outstanding equity interests of such entity.

“Substitute Award” shall mean an award granted under this Plan upon the
assumption of, or in substitution for, outstanding equity awards previously
granted by a company or other entity in connection with a corporate transaction,
including a merger, combination, consolidation or acquisition of property or
stock; provided, however, that in no event shall the term “Substitute Award” be
construed to refer to an award made in connection with the cancellation and
repricing of an option or SAR.

 

2



--------------------------------------------------------------------------------

“Tandem SAR” shall mean an SAR which is granted in tandem with, or by reference
to, an option (including a Nonqualified Stock Option granted prior to the date
of grant of the SAR), which entitles the holder thereof to receive, upon
exercise of such SAR and surrender or cancellation of all or a portion of such
option, shares of Common Stock (which may be Restricted Stock) or, in the
discretion of the Committee, cash, with an aggregate value equal to the excess
of the Fair Market Value of one share of Common Stock on the date of exercise
over the base price of such SAR, multiplied by the number of shares of Common
Stock subject to such option, or portion thereof, which is surrendered.

“Tax Date” shall have the meaning set forth in Section 5.5.

“Ten Percent Holder” shall have the meaning set forth in Section 2.1(a).

1.3 Administration. This Plan shall be administered by the Committee. Any one or
a combination of the following awards may be made under this Plan to eligible
persons: (i) options to purchase shares of Common Stock in the form of Incentive
Stock Options or Nonqualified Stock Options (which may include Performance
Options), (ii) SARs in the form of Tandem SARs or Free-Standing SARs,
(iii) Stock Awards in the form of Restricted Stock or Restricted Stock Units and
(iv) Performance Units. The Committee shall, subject to the terms of this Plan,
select eligible persons for participation in this Plan and determine the form,
amount and timing of each award to such persons and, if applicable, the number
of shares of Common Stock, the number of SARs, the number of Restricted Stock
Units and the number of Performance Units subject to such an award, the exercise
price or base price associated with the award, the time and conditions of
exercise or settlement of the award and all other terms and conditions of the
award, including, without limitation, the form of the Agreement evidencing the
award. The Committee shall, subject to the terms of this Plan, interpret this
Plan and the application thereof, establish rules and regulations it deems
necessary or desirable for the administration of this Plan and may impose,
incidental to the grant of an award, conditions with respect to the award, such
as limiting competitive employment or other activities. All such
interpretations, rules, regulations and conditions shall be conclusive and
binding on all parties.

The Committee may delegate some or all of its power and authority hereunder to
the Board or, subject to applicable law, to the Chief Executive Officer or other
executive officer of the Company as the Committee deems
appropriate; provided, however, that (i) the Committee may not delegate its
power and authority to the Board or the Chief Executive Officer or other
executive officer of the Company with regard to the grant of an award to any
person who is a “covered employee” within the meaning of Section 162(m) of the
Code or who, in the Committee’s judgment, is likely to be a covered employee at
any time during the period an award hereunder to such employee would be
outstanding and (ii) the Committee may not delegate its power and authority to
the Chief Executive Officer or other executive officer of the Company with
regard to the selection for participation in this Plan of an officer, director
or other person subject to Section 16 of the Exchange Act or decisions
concerning the timing, pricing or amount of an award to such an officer,
director or other person.

No member of the Board or Committee, and neither the Chief Executive Officer nor
any other executive officer to whom the Committee delegates any of its power and
authority hereunder, shall be liable for any act, omission, interpretation,
construction or determination made in connection with this Plan in good faith,
and the members of the Board and the Committee and the Chief Executive Officer
or other executive officer shall be entitled to indemnification and
reimbursement by the Company in respect of any claim, loss, damage or expense
(including attorneys’ fees) arising therefrom to the full extent permitted by
law (except as otherwise may be provided in the Company’s Certificate of
Incorporation and/or By-laws) and under any directors’ and officers’ liability
insurance that may be in effect from time to time.

1.4 Eligibility. Participants in this Plan shall consist of such officers, other
employees, Non-Employee Directors, independent contractors, and persons expected
to become officers, other employees, Non-Employee Directors and independent
contractors, of the Company or any of its Subsidiaries as the Committee in its
sole discretion may select from time to time. The Committee’s selection of a
person to participate in this Plan at any time shall not require the Committee
to select such person to participate in this Plan at any other time. Except as
otherwise provided in an Agreement, for purposes of this Plan, references to
employment by the Company shall also mean employment by a Subsidiary, and
references to employment shall include service as a Non-Employee Director or
independent contractor. The Company may determine, in its sole discretion,
whether a participant is deemed to be employed during a leave of absence.

1.5 Shares Available. Subject to adjustment as provided in Section 5.7 and to
all other limits set forth in this Section 1.5, the number of shares of Common
Stock that shall initially be available for all awards under this Plan shall be
16,500,000, reduced by the number of shares of Common Stock subject to awards
granted under the Prior Plan on or after January 1, 2011. To the extent the
Company grants an option or a Free-Standing SAR under the Plan, the number of
shares of Common Stock that remain available for future grants under the Plan
shall be reduced by a number equal to one-half (0.5) times the number of shares
subject to such option or Free-Standing SAR. To the extent the Company grants a
Stock Award or settles a Performance Unit Award in shares of Common Stock, the
number of shares of Common Stock that remain available for future grants under
the Plan shall be reduced by a number equal to one (1.0) times the number of
shares subject to such Stock Award or Performance Unit award. If this Plan is
approved by the stockholders of the Company, no further awards may be granted
under the Prior Plan.

 

3



--------------------------------------------------------------------------------

To the extent that shares of Common Stock subject to an outstanding option, SAR
or stock award granted under this Plan or under the Prior Plan are not issued or
delivered by reason of (i) the expiration, termination, cancellation or
forfeiture of such award (excluding shares subject to an option cancelled upon
settlement in shares of a related tandem SAR or shares subject to a tandem SAR
cancelled upon exercise of a related option) or (ii) the settlement of such
award in cash, then such shares of Common Stock shall again be available under
this Plan; provided, however, that shares of Common Stock subject to an award
under this Plan shall not again be available under this Plan if such shares are
(x) shares that were subject to a stock-settled SAR and were not issued or
delivered upon the net settlement of such SAR, (y) shares delivered to or
withheld by the Company to pay the exercise price or the withholding taxes
related to an outstanding award and (z) shares repurchased by the Company on the
open market with the proceeds of an option exercise. The number of shares that
again shall be available pursuant to this paragraph shall be equal to
(i) one-half (0.5) of a share for each share subject to an option or
Free-Standing SAR described herein or subject to an option or free-standing SAR
granted under the Prior Plan and (ii) one (1.0) share for each share subject to
a Stock Award or Performance Unit Award described herein or subject to a
restricted stock award or restricted stock unit award granted under the Prior
Plan.

The number of shares of Common Stock available for awards under this Plan shall
not be reduced by (i) the number of shares of Common Stock subject to Substitute
Awards or (ii) available shares under a stockholder approved plan of a company
or other entity which was a party to a corporate transaction with the Company
(as appropriately adjusted to reflect such corporate transaction) which become
subject to awards granted under this Plan (subject to applicable stock exchange
requirements).

Shares of Common Stock to be delivered under this Plan shall be made available
from authorized and unissued shares of Common Stock, or authorized and issued
shares of Common Stock reacquired and held as treasury shares or otherwise or a
combination thereof.

To the extent necessary for an award to be qualified performance-based
compensation under Section 162(m) of the Code and the regulations thereunder
(i) the maximum number of shares of Common Stock with respect to which options
may be granted during any 12-month period to any person shall be 3,000,000, and
the maximum number of shares of Common Stock with respect to which SARs may be
granted during any 12-month period to any person shall be 3,000,000, in each
case subject to adjustment as provided in Section 5.7; (ii) the maximum number
of shares of Common Stock with respect to which Stock Awards subject to
Performance Measures may be earned during each 12-month period in the
Performance Period applicable to such Stock Awards by any person shall be
3,000,000, subject to adjustment as provided in Section 5.7, and (iii) the
maximum amount that may be earned with respect to Performance Units granted
during each 12-month period in the Performance Period applicable to such
Performance Units by any person shall be $10,000,000.

II. STOCK OPTIONS AND STOCK APPRECIATION RIGHTS

2.1 Stock Options. The Committee may, in its discretion, grant options to
purchase shares of Common Stock to such eligible persons as may be selected by
the Committee. Each option, or portion thereof, that is not an Incentive Stock
Option, shall be a Nonqualified Stock Option. To the extent that the aggregate
Fair Market Value (determined as of the date of grant) of shares of Common Stock
with respect to which options designated as Incentive Stock Options are
exercisable for the first time by a participant during any calendar year (under
this Plan or any other plan of the Company, or any parent or Subsidiary) exceeds
the amount (currently $100,000) established by the Code, such options shall
constitute Nonqualified Stock Options.

Options may be granted in addition to, or in lieu of, any other compensation
payable to officers, other employees, Non-Employee Directors and independent
contractors, and in all cases shall be subject to the following terms and
conditions and shall contain such additional terms and conditions, not
inconsistent with the terms of this Plan, as the Committee shall deem advisable:

(a) Number of Shares and Purchase Price. The number of shares of Common Stock
subject to an option and the purchase price per share of Common Stock
purchasable upon exercise of the option shall be determined by the
Committee; provided, however, that the purchase price per share of Common Stock
purchasable upon exercise of a Nonqualified Stock Option or an Incentive Stock
Option shall not be less than 100% of the Fair Market Value of a share of Common
Stock on the date of grant of such option; provided further, that if an
Incentive Stock Option shall be granted to any person who, at the time such
option is granted, owns capital stock possessing more than 10 percent of the
total combined voting power of all classes of capital stock of the Company (or
of any parent or Subsidiary) (a “Ten Percent Holder”), the purchase price per
share of Common Stock shall not be less than the price (currently 110% of Fair
Market Value) required by the Code in order to constitute an Incentive Stock
Option.

Notwithstanding the foregoing, in the case of an option that is a Substitute
Award, the exercise price per share of the shares subject to such option may be
less than 100% of the Fair Market Value per share on the date of grant,
provided, that the excess of: (a) the aggregate Fair Market Value (as of the
date such Substitute Award is granted) of the shares subject to the Substitute
Award, over (b) the aggregate exercise price thereof does not exceed the excess
of: (x) the aggregate fair market value (as of the time immediately preceding
the transaction giving rise to the Substitute Award, such fair market value to
be determined by the Committee)

of the shares of the predecessor company or other entity that were subject to
the grant assumed or substituted for by the Company, over (y) the aggregate
exercise price of such shares.

 

4



--------------------------------------------------------------------------------

(b) Option Period and Exercisability. The period during which an option may be
exercised shall be determined by the Committee; provided, however, that no
option shall be exercised later than 7 years after its date of grant; provided
further, that if an Incentive Stock Option shall be granted to a Ten Percent
Holder, such option shall not be exercised later than five years after its date
of grant. The Committee may, in its discretion, determine that an option is to
be granted as a Performance Option and may establish an applicable Performance
Period and Performance Measures which shall be satisfied or met as a condition
to the grant of such option or to the exercisability of all or a portion of such
option. The Committee shall determine whether an option shall become exercisable
in cumulative or non-cumulative installments and in part or in full at any time.
An exercisable option, or portion thereof, may be exercised only with respect to
whole shares of Common Stock.

(c) Method of Exercise. An option may be exercised (i) by giving written notice
to the Company specifying the number of whole shares of Common Stock to be
purchased and accompanying such notice with payment therefor in full (or
arrangement made for such payment to the Company’s satisfaction) either (A) in
cash, (B) by delivery (either actual delivery or by attestation procedures
established by the Company) of shares of Common Stock having a Fair Market
Value, determined as of the date of exercise, equal to the aggregate purchase
price payable by reason of such exercise, (C) authorizing the Company to
withhold whole shares of Common Stock which would otherwise be delivered having
an aggregate Fair Market Value, determined as of the date of exercise, equal to
the amount necessary to satisfy such obligation, (D) in cash by a broker-dealer
acceptable to the Company to whom the optionee has submitted an irrevocable
notice of exercise or (E) a combination of (A), (B) and (C), in each case to the
extent set forth in the Agreement relating to the option, (ii) if applicable, by
surrendering to the Company any Tandem SARs which are cancelled by reason of the
exercise of the option and (iii) by executing such documents as the Company may
reasonably request. Any fraction of a share of Common Stock which would be
required to pay such purchase price shall be disregarded and the remaining
amount due shall be paid in cash by the optionee. No shares of Common Stock
shall be issued and no certificate representing Common Stock shall be delivered
until the full purchase price therefor and any withholding taxes thereon, as
described in Section 5.5, have been paid (or arrangement made for such payment
to the Company’s satisfaction).

2.2 Stock Appreciation Rights. The Committee may, in its discretion, grant SARs
to such eligible persons as may be selected by the Committee. The Agreement
relating to an SAR shall specify whether the SAR is a Tandem SAR or a
Free-Standing SAR.

SARs shall be subject to the following terms and conditions and shall contain
such additional terms and conditions, not inconsistent with the terms of this
Plan, as the Committee shall deem advisable:

(a) Number of SARs and Base Price. The number of SARs subject to an award shall
be determined by the Committee. Any Tandem SAR related to an Incentive Stock
Option shall be granted at the same time that such Incentive Stock Option is
granted. The base price of a Tandem SAR shall be the purchase price per share of
Common Stock of the related option. The base price of a Free-Standing SAR shall
be determined by the Committee; provided, however, that such base price shall
not be less than 100% of the Fair Market Value of a share of Common Stock on the
date of grant of such SAR.

Notwithstanding the foregoing, in the case of an SAR that is a Substitute Award,
the base price per share of the shares subject to such SAR may be less than 100%
of the Fair Market Value per share on the date of grant, provided, that the
excess of: (a) the aggregate Fair Market Value (as of the date such Substitute
Award is granted) of the shares subject to the Substitute Award, over (b) the
aggregate base price thereof does not exceed the excess of: (x) the aggregate
fair market value (as of the time immediately preceding the transaction giving
rise to the Substitute Award, such fair market value to be determined by the
Committee) of the shares of the predecessor company or other entity that were
subject to the grant assumed or substituted for by the Company, over (y) the
aggregate base price of such shares.

(b) Exercise Period and Exercisability. The period for the exercise of an SAR
shall be determined by the Committee; provided, however, that no SAR shall be
exercised later than 7 years after its date of grant; and provided further, that
no Tandem SAR shall be exercised later than the expiration, cancellation,
forfeiture or other termination of the related option. The Committee may, in its
discretion, establish Performance Measures which shall be satisfied or met as a
condition to the grant of an SAR or to the exercisability of all or a portion of
an SAR. The Committee shall determine whether an SAR may be exercised in
cumulative or non-cumulative installments and in part or in full at any time. An
exercisable SAR, or portion thereof, may be exercised, in the case of a Tandem
SAR, only with respect to whole shares of Common Stock and, in the case of a
Free-Standing SAR, only with respect to a whole number of SARs. If an SAR is
exercised for shares of Restricted Stock, a certificate or certificates
representing such Restricted Stock shall be issued in accordance with
Section 3.2(c), or such shares shall be transferred to the holder in book entry
form with restrictions on the Shares duly noted, and the holder of such
Restricted Stock shall have such rights of a stockholder of the Company as
determined pursuant to Section 3.2(d). Prior to the exercise of an SAR, the
holder of such SAR shall have no rights as a stockholder of the Company with
respect to the shares of Common Stock subject to such SAR.

 

5



--------------------------------------------------------------------------------

(c) Method of Exercise. A Tandem SAR may be exercised (i) by giving written
notice to the Company specifying the number of whole SARs which are being
exercised, (ii) by surrendering to the Company any options which are cancelled
by reason of the exercise of the Tandem SAR and (iii) by executing such
documents as the Company may reasonably request. A Free-Standing SAR may be
exercised (A) by giving written notice to the Company specifying the whole
number of SARs which are being exercised and (B) by executing such documents as
the Company may reasonably request.

2.3 Termination of Employment or Service. All of the terms relating to the
exercise, cancellation or other disposition of an option or SAR upon a
termination of employment or service with the Company of the holder of such
option or SAR, as the case may be, whether by reason of disability, retirement,
death or any other reason, shall be determined by the Committee and set forth in
the applicable award Agreement.

2.4 No Repricing. Notwithstanding anything in this Plan to the contrary and
subject to Section 5.7, the Committee shall not (i) reduce the exercise price of
any previously granted option or SAR, (ii) cancel any previously granted option
or SAR in exchange for another option or SAR with a lower exercise price or base
price or (iii) cancel any previously granted option or SAR in exchange for cash
or another award if the exercise price of such option or the base price of such
SAR exceeds the Fair Market Value of a share of Common Stock on the date of such
cancellation, in each case other than in connection with a Change in Control,
without the approval of the stockholders of the Company.

III. STOCK AWARDS

3.1 Stock Awards. The Committee may, in its discretion, grant Stock Awards to
such eligible persons as may be selected by the Committee. The minimum
Restriction Period and the minimum Performance Period specified in
Section 3.2(b) relating to Restricted Stock Awards and specified in
Section 3.3(b) relating to Restricted Stock Unit Awards shall not be applicable
to awards granted under this Plan with respect to the number of shares of Common
Stock which, in the aggregate, does not exceed five percent (5%) of the total
number of shares available for awards under this Plan. The Agreement relating to
a Stock Award shall specify whether the Stock Award is a Restricted Stock Award
or a Restricted Stock Unit Award.

3.2 Terms of Restricted Stock Awards. Restricted Stock Awards shall be subject
to the following terms and conditions and shall contain such additional terms
and conditions, not inconsistent with the terms of this Plan, as the Committee
shall deem advisable.

(a) Number of Shares and Other Terms. The number of shares of Common Stock
subject to a Restricted Stock Award and the Restriction Period, Performance
Period (if any) and Performance Measures (if any) applicable to a Restricted
Stock Award shall be determined by the Committee.

(b) Vesting and Forfeiture. The Agreement relating to a Restricted Stock Award
shall provide, in the manner determined by the Committee, in its discretion, and
subject to the provisions of this Plan, for the vesting of the shares of Common
Stock subject to such award (i) if the holder of such award remains continuously
in the employment of the Company during the specified Restriction Period and
(ii) if specified Performance Measures (if any) are satisfied or met during a
specified Performance Period, and for the forfeiture of the shares of Common
Stock subject to such award (x) if the holder of such award does not remain
continuously in the employment of the Company during the specified Restriction
Period or (y) if specified Performance Measures (if any) are not satisfied or
met during a specified Performance Period. Notwithstanding the foregoing, but
subject to Sections 3.1 and 5.3 (i) the Restriction Period of a Restricted Stock
Award not subject to Performance Measures shall not be less than one (1) year,
subject to pro-rata vesting during such one-year Restriction Period, and
(ii) the Performance Period of a Restricted Stock Award subject to Performance
Measures shall not be less that one (1) year.

(c) Stock Issuance. During the Restriction Period, the shares of Restricted
Stock shall be held by a custodian in book entry form with restrictions on such
shares duly noted or, alternatively, a certificate or certificates representing
a Restricted Stock Award shall be registered in the holder’s name and may bear a
legend, in addition to any legend which may be required pursuant to Section 5.6,
indicating that the ownership of the shares of Common Stock represented by such
certificate is subject to the restrictions, terms and conditions of this Plan
and the Agreement relating to the Restricted Stock Award. All such certificates
shall be deposited with the Company, together with stock powers or other
instruments of assignment (including a power of attorney), each endorsed in
blank with a guarantee of signature if deemed necessary or appropriate, which
would permit transfer to the Company of all or a portion of the shares of Common
Stock subject to the Restricted Stock Award in the event such award is forfeited
in whole or in part. Upon termination of any applicable Restriction Period (and
the satisfaction or attainment of applicable Performance Measures), subject to
the Company’s right to require payment of any taxes in accordance with
Section 5.5, the restrictions shall be removed from the requisite number of any
shares of Common Stock that are held in book entry form, and all certificates
evidencing ownership of the requisite number of shares of Common Stock shall be
delivered to the holder of such award.

(d) Rights with Respect to Restricted Stock Awards. Unless otherwise set forth
in the Agreement relating to a Restricted Stock Award, and subject to the terms
and conditions of a Restricted Stock Award, the holder of such award shall have
all rights as a stockholder of the Company, including, but not limited to,
voting rights, the right to receive dividends and the right to participate in
any capital adjustment applicable to all holders of Common
Stock; provided, however, that any dividend or other distribution with respect
to shares of Common Stock shall be deposited with the Company and shall be
subject to the same restrictions as the shares of Common Stock with respect to
which such dividend or other distribution was made.

 

6



--------------------------------------------------------------------------------

3.3 Terms of Restricted Stock Unit Awards. Restricted Stock Unit Awards shall be
subject to the following terms and conditions and shall contain such additional
terms and conditions, not inconsistent with the terms of this Plan, as the
Committee shall deem advisable.

(a) Number of Shares and Other Terms. The number of shares of Common Stock
subject to a Restricted Stock Unit Award and the Restriction Period, Performance
Period (if any) and Performance Measures (if any) applicable to a Restricted
Stock Unit Award shall be determined by the Committee.

(b) Vesting and Forfeiture. The Agreement relating to a Restricted Stock Unit
Award shall provide, in the manner determined by the Committee, in its
discretion, and subject to the provisions of this Plan, for the vesting of such
Restricted Stock Unit Award (i) if the holder of such award remains continuously
in the employment of the Company during the specified Restriction Period and
(ii) if specified Performance Measures (if any) are satisfied or met during a
specified Performance Period, and for the forfeiture of the shares of Common
Stock subject to such award (x) if the holder of such award does not remain
continuously in the employment of the Company during the specified Restriction
Period or (y) if specified Performance Measures (if any) are not satisfied or
met during a specified Performance Period. Notwithstanding the foregoing, but
subject to Sections 3.1 and 5.3 (i) the Restriction Period of a Restricted Stock
Unit Award not subject to Performance Measures shall not be less than one
(1) year, subject to pro-rata vesting during such one-year Restriction Period,
and (ii) the Performance Period of a Restricted Stock Unit Award subject to
Performance Measures shall not be less that one (1) year.

(c) Settlement of Vested Restricted Stock Unit Awards. The Agreement relating to
a Restricted Stock Unit Award shall specify (i) whether such award may be
settled in shares of Common Stock or cash or a combination thereof and
(ii) whether the holder thereof shall be entitled to receive, on a current or
deferred basis, dividend equivalents, and, if determined by the Committee,
interest on, or the deemed reinvestment of, any deferred dividend equivalents,
with respect to the number of shares of Common Stock subject to such award. Any
dividend equivalents with respect to Restricted Stock Units shall be subject to
the same restrictions as such Restricted Stock Units. Prior to the settlement of
a Restricted Stock Unit Award, the holder of such award shall have no rights as
a stockholder of the Company with respect to the shares of Common Stock subject
to such award.

3.4 Termination of Employment or Service. All of the terms relating to the
satisfaction of Performance Measures and the termination of the Restriction
Period or the Performance Period relating to a Stock Award, or any forfeiture
and cancellation of such award upon a termination of employment or service with
the Company of the holder of such award shall be determined by the Committee in
accordance with the terms of this Plan, including Sections 1.3, 3.2(b), 3.3(b)
and 5.3, and set forth in the applicable award Agreement.

IV. PERFORMANCE UNIT AWARDS

4.1 Performance Unit Awards. The Committee may, in its discretion, grant
Performance Unit Awards to such eligible persons as may be selected by the
Committee.

4.2 Terms of Performance Unit Awards. Performance Unit Awards shall be subject
to the following terms and conditions and shall contain such additional terms
and conditions, not inconsistent with the terms of this Plan, as the Committee
shall deem advisable.

(a) Number of Performance Units and Performance Measures. The number of
Performance Units subject to a Performance Unit Award, the method of determining
the value of each Performance Unit and the Performance Measures and Performance
Period applicable to a Performance Unit Award shall be determined by the
Committee.

(b) Vesting and Forfeiture. The Agreement relating to a Performance Unit Award
shall provide, in the manner determined by the Committee, in its discretion, and
subject to the provisions of this Plan, for the vesting of such Performance Unit
Award if the specified Performance Measures are satisfied or met during the
specified Performance Period and for the forfeiture of such award if the
specified Performance Measures are not satisfied or met during the specified
Performance Period. Notwithstanding the foregoing, but subject to Section 5.3,
the Performance Period of a Performance Unit Award that may be settled in shares
of Common Stock shall not be less than one (1) year.

(c) Settlement of Vested Performance Unit Awards. The Agreement relating to a
Performance Unit Award shall specify whether such award may be settled in shares
of Common Stock (including shares of Restricted Stock) or cash or a combination
thereof. If a Performance Unit Award is settled in shares of Restricted Stock,
such shares of Restricted Stock shall be issued to the holder in book entry form
or a certificate or certificates representing such Restricted Stock shall be
issued in accordance with Section 3.2(c) and the holder of such Restricted Stock
shall have such rights as a stockholder of the Company as determined pursuant to
Section 3.2(d). Prior to the settlement of a Performance Unit Award in shares of
Common Stock, including Restricted Stock, the holder of such award shall have no
rights as a stockholder of the Company.

 

7



--------------------------------------------------------------------------------

4.3 Termination of Employment or Service. All of the terms relating to the
satisfaction of Performance Measures and the termination of the Performance
Period relating to a Performance Unit Award, or any forfeiture and cancellation
of such award upon a termination of employment or service with the Company of
the holder of such award, whether by reason of disability, retirement, death or
any other reason, shall be determined by the Committee and set forth in the
applicable award Agreement.

V. GENERAL

5.1 Effective Date and Term of Plan. This Plan became effective as of March 21,
2011. This Plan shall terminate as of the first annual meeting of the Company’s
stockholders to occur on or after the tenth anniversary of its effective date,
unless terminated earlier by the Board. Termination of this Plan shall not
affect the terms or conditions of any award granted prior to termination.

Awards hereunder may be made at any time prior to the termination of this Plan,
provided that no Incentive Stock Option may be granted later than 10 years after
the effective date of this Plan. In the event that this Plan is not approved by
the stockholders of the Company, this Plan and any awards hereunder shall be
void and of no force or effect.

5.2 Amendments. The Board may amend this Plan as it shall deem advisable,
subject to any requirement of stockholder approval required by Section 2.4 or by
applicable law, rule or regulation, including Section 162(m) of the Code and any
rule of the Nasdaq Global Select Market, or any other stock exchange on which
shares of Common Stock are traded; provided, however, that no amendment may
impair the rights of a holder of an outstanding award without the consent of
such holder.

5.3 Agreement. Each award under this Plan shall be evidenced by an Agreement
setting forth the terms and conditions applicable to such award. An Agreement
(or an employment agreement referred to therein) may provide that, or the
Committee may, in its sole discretion at any time, take action such that in the
event of a termination of employment or service or in the event of a Change in
Control (i) any or all outstanding options and SARs shall become exercisable in
part or in full, (ii) all or a portion of the Restriction Period applicable to
any outstanding Restricted Stock, Restricted Stock Units or Performance Units
shall lapse, (iii) all or a portion of the Performance Period applicable to any
outstanding Restricted Stock or Restricted Stock Units shall lapse, and (iv) the
Performance Measures (if any) applicable to any outstanding award shall be
deemed to be satisfied at the target, maximum or any other level. No award shall
be valid until an Agreement is executed by the Company and, to the extent
required by the Company, the recipient of such award and, upon such execution
and delivery of the Agreement to the Company within the time period specified by
the Company, such award shall be effective as of the effective date set forth in
the Agreement.

5.4 Non-Transferability. No award shall be transferable other than by will, the
laws of descent and distribution or pursuant to beneficiary designation
procedures approved by the Company or, to the extent expressly permitted in the
Agreement relating to such award, to the holder’s family members, a trust or
entity established by the holder for estate planning purposes or a charitable
organization designated by the holder, in each case, without consideration.
Except to the extent permitted by the foregoing sentence or the Agreement
relating to an award, each award may be exercised or settled during the holder’s
lifetime only by the holder or the holder’s legal representative or similar
person. Except as permitted by the second preceding sentence, no award may be
sold, transferred, assigned, pledged, hypothecated, encumbered or otherwise
disposed of (whether by operation of law or otherwise) or be subject to
execution, attachment or similar process. Upon any attempt to so sell, transfer,
assign, pledge, hypothecate, encumber or otherwise dispose of any award, such
award and all rights thereunder shall immediately become null and void.

5.5 Tax Withholding. The Company shall have the right to require, prior to the
issuance or delivery of any shares of Common Stock or the payment of any cash
pursuant to an award made hereunder, payment by the holder of such award of any
federal, state, local or other taxes which may be required to be withheld or
paid in connection with such award. An Agreement may provide that (i) the
Company shall withhold whole shares of Common Stock which would otherwise be
delivered to a holder, having an aggregate Fair Market Value determined as of
the date the obligation to withhold or pay taxes arises in connection with an
award (the “Tax Date”), or withhold an amount of cash which would otherwise be
payable to a holder, in the amount necessary to satisfy any such obligation or
(ii) the holder may satisfy any such obligation by any of the following means:
(A) a cash payment to the Company, (B) delivery (either actual delivery or by
attestation procedures established by the Company) to the Company of previously
owned whole shares of Common Stock having an aggregate Fair Market Value,
determined as of the Tax Date, equal to the amount necessary to satisfy any such
obligation, (C) authorizing the Company to withhold whole shares of Common Stock
which would otherwise be delivered having an aggregate Fair Market Value,
determined as of the Tax Date, or withhold an amount of cash which would
otherwise be payable to a holder, in either case equal to the amount necessary
to satisfy any such obligation, (D) in the case of the exercise of an option, a
cash payment by a broker-dealer acceptable to the Company to whom the optionee
has submitted an irrevocable notice of exercise or (E) any combination of (A),
(B) and (C), in each case to the extent set forth in the Agreement relating to
the award. Shares of Common Stock to be delivered or withheld may not have an
aggregate Fair Market Value in excess of the amount determined by applying the
minimum statutory withholding rate. Any fraction of a share of Common Stock
which would be required to satisfy such an obligation shall be disregarded and
the remaining amount due shall be paid in cash by the holder.

5.6 Restrictions on Shares. Each award made hereunder shall be subject to the
requirement that if at any time the Company determines that the listing,
registration or qualification of the shares of Common Stock subject to such
award upon any securities

 

8



--------------------------------------------------------------------------------

exchange or under any law, or the consent or approval of any governmental body,
or the taking of any other action is necessary or desirable as a condition of,
or in connection with, the delivery of shares thereunder, such shares shall not
be delivered unless such listing, registration, qualification, consent, approval
or other action shall have been effected or obtained, free of any conditions not
acceptable to the Company. The Company may require that certificates evidencing
shares of Common Stock delivered pursuant to any award made hereunder bear a
legend indicating that the sale, transfer or other disposition thereof by the
holder is prohibited except in compliance with the Securities Act of 1933, as
amended, and the rules and regulations thereunder.

5.7 Adjustment. In the event of any stock split, stock dividend,
recapitalization, reorganization, merger, consolidation, combination, exchange
of shares, liquidation, spin-off or other similar change in capitalization or
event, or any distribution to holders of Common Stock other than a regular cash
dividend, the number and class of securities available under this Plan, the
number and class of securities subject to each outstanding option or SAR and the
purchase price or base price per share, the terms of each outstanding Restricted
Stock Award and Restricted Stock Unit Award, including the number and class of
securities subject thereto, the terms of each outstanding Performance Unit, the
maximum number of securities with respect to which options or SARs may be
granted during any fiscal year of the Company to any one grantee, the maximum
number of shares of Common Stock that may be awarded during any fiscal year of
the Company to any one grantee pursuant to a Stock Award that is subject to
Performance Measures, and the maximum amount that may be payable pursuant to any
Performance Unit Award granted during any fiscal year of the Company to any one
grantee shall be appropriately adjusted by the Committee, such adjustments to be
made in the case of outstanding options and SARs without an increase in the
aggregate purchase price or base price. The decision of the Committee regarding
any such adjustment shall be final, binding and conclusive. If any such
adjustment would result in a fractional security being (a) available under this
Plan, such fractional security shall be disregarded, or (b) subject to an award
under this Plan, the Company shall pay the holder of such award, in connection
with the first vesting, exercise or settlement of such award, in whole or in
part, occurring after such adjustment, an amount in cash determined by
multiplying (i) the fraction of such security (rounded to the nearest hundredth)
by (ii) the excess, if any, of (A) the Fair Market Value on the vesting,
exercise or settlement date over (B) the exercise or base price, if any, of such
award.

5.8 Change in Control.

(a) Double-Trigger Vesting. Unless otherwise determined by the Committee
pursuant to Section 5.3 or provided in an award Agreement or another agreement,
in the event of a Change in Control of the Company and a termination of
employment or service under circumstances determined by the Board or the
Committee within 24 months following such Change in Control or within three
months prior thereto in connection with such Change in Control (A) the
outstanding options and SARs shall immediately become exercisable in full or in
part, (B) the Restriction Period applicable to the outstanding Restricted Stock
Awards and Restricted Stock Unit Awards shall lapse in full or in part, (C) the
Performance Period applicable to the outstanding awards shall lapse in full or
in part, and (D) the Performance Measures applicable to the outstanding awards
shall be deemed to be satisfied at the target, maximum or any other level.

(b) Board and Committee Discretion. In the event of a Change in Control of the
Company, the Board or the Committee may, in its discretion:

(i) require that shares of capital stock of the corporation resulting from or
succeeding to the business of the Company pursuant to such Change in Control, or
a parent corporation thereof, be substituted for some or all of the shares of
Common Stock subject to an outstanding award, with an appropriate and equitable
adjustment to such award as determined by the Board in accordance with
Section 5.7; and/or

(ii) require outstanding awards, in whole or in part, to be surrendered to the
Company by the holder, and to be immediately cancelled by the Company, and to
provide for the holder to receive (A) a cash payment in an amount equal to
(x) in the case of an option or an SAR, the number of shares of Common Stock
then subject to the portion of such option or SAR surrendered, to the extent
such option or SAR is then exercisable or becomes exercisable pursuant to
Section 5.3 or the terms of an award Agreement or other agreement, multiplied by
the excess, if any, of the Fair Market Value of a share of Common Stock as of
the date of the Change in Control, over the purchase price or base price per
share of Common Stock subject to such option or SAR, (y) in the case of a Stock
Award, the number of shares of Common Stock then subject to the portion of such
award surrendered, to the extent the Restriction Period and Performance Period,
if any, on such Stock Award have lapsed or will lapse pursuant to Section 5.3 or
the terms of an award Agreement or other agreement and to the extent that the
Performance Measures, if any, have been satisfied or are deemed satisfied
pursuant to Section 5.3 or the terms of an award Agreement or other agreement,
multiplied by the Fair Market Value of a share of Common Stock as of the date of
the Change in Control, and (z) in the case of a Performance Unit Award, the
value of the Performance Units then subject to the portion of such award
surrendered, to the extent the Performance Period applicable so such award has
lapsed or will lapse pursuant to Section 5.3 or the terms of an award Agreement
or other agreement and to the extent the Performance Measures applicable to such
award have been satisfied or are deemed satisfied pursuant to Section 5.3 or the
terms of an award Agreement or other agreement; (B) shares of capital stock of
the corporation resulting from or succeeding to the business of the Company
pursuant to such Change in Control, or a parent corporation thereof, having a
Fair Market Value not less than the amount determined under clause (A) above; or
(C) a combination of the payment of cash pursuant to clause (A) above and the
issuance of shares pursuant to clause (B) above.

 

9



--------------------------------------------------------------------------------

(c) Definition of Change in Control. A “Change in Control” shall mean and be
determined to have occurred upon any one of the following events: (i) the date
any person or group other than any Subsidiary (or any employee benefit plans (or
related trust) of the Company or any of its Subsidiaries) acquires beneficial
ownership of securities possessing more than thirty percent (30%) of the total
combined voting power of the Company’s then outstanding voting securities which
generally entitle the holder thereof to vote for the election of directors
(“Voting Power”); provided, however, that no Change in Control shall be deemed
to have occurred solely by reason of any such acquisition by a corporation with
respect to which, after such acquisition, more than sixty percent (60%) of the
then outstanding shares of common stock of such corporation and the Voting Power
of such corporation are then beneficially owned, directly or indirectly, by the
persons who were the beneficial owners of the stock and Voting Power of Company
immediately before such acquisition, in substantially the same proportions as
their ownership immediately before such acquisition; or (ii) the date the
individuals who constitute the Board as of the date of the approval of this Plan
by the Board (the “Incumbent Board”) cease for any reason other than their
deaths to constitute at least a majority of the Board; provided that any
individual who becomes a director after the date of the approval of this Plan by
the Board whose election or nomination for election by Company’s stockholders
was approved by a vote of at least a majority of the directors then comprising
the Incumbent Board shall be considered, for purposes of this definition, as
though such individual were a member of the Incumbent Board, but excluding, for
this purpose, any such individual whose initial assumption of office is in
connection with an actual or threatened solicitation by a person or group other
than the Board for the purpose of opposing a solicitation by any other person or
group with respect to the election or removal of directors of the Company; or
(iii) the Company effects (A) a merger, reorganization or consolidation of
Company with one or more corporations or entities, unless, in any such case,
immediately after such merger, reorganization or consolidation, more than 50% of
the Voting Power of the then outstanding securities of the corporation resulting
from such merger, reorganization or consolidation is then owned, directly or
indirectly, by all or substantially all of the persons who were the beneficial
owners, respectively, of the outstanding Voting Stock of Company immediately
prior to such merger, reorganization or consolidation and in substantially the
same proportions relative to each other as their ownership, immediately prior to
such merger, reorganization or consolidation, of the outstanding Voting Stock of
the Company; or (B) a sale or other disposition of all or substantially all of
the assets of Company (x) other than to an entity of which Company owns at least
50% of the Voting Power or (y) other than to a corporation with respect to
which, immediately after such sale or other disposition, more than 50% of the
Voting Power of the then outstanding securities thereof is then beneficially
owned, directly or indirectly, by all or substantially all of the persons who
were the beneficial owners, respectively, of the Voting Stock of the Company
immediately prior to such sale or other disposition and in substantially the
same proportions relative to each other as their ownership, immediately prior to
such sale or other disposition, of the outstanding Voting Stock of the Company.
For purposes of the foregoing definition, the terms “beneficially owned” and
“beneficial ownership” shall have the meanings ascribed to them in Rule 13d-3
under the Exchange Act, the term “person” shall have the meaning ascribed to it
in Section 13(d)(3) or Section 14(d)(2) of the Exchange Act and “group” means
two or more persons acting together in such a way to be deemed a person for
purposes of Section 13(d) of the Exchange Act.

5.9 Deferrals. The Committee may determine that the delivery of shares of Common
Stock or the payment of cash, or a combination thereof, upon the settlement of
all or a portion of any award made hereunder shall be deferred, or the Committee
may, in its sole discretion, approve deferral elections made by holders of
awards. Deferrals shall be for such periods and upon such terms as the Committee
may determine in its sole discretion, subject to the requirements of
Section 409A of the Code.

5.10 No Right of Participation, Employment or Service. Unless otherwise set
forth in an employment agreement, no person shall have any right to participate
in this Plan. Neither this Plan nor any award made hereunder shall confer upon
any person any right to continued employment by or service with the Company, any
Subsidiary or any affiliate of the Company or affect in any manner the right of
the Company, any Subsidiary or any affiliate of the Company to terminate the
employment of any person at any time without liability hereunder.

5.11 Rights as Stockholder. No person shall have any right as a stockholder of
the Company with respect to any shares of Common Stock or other equity security
of the Company which is subject to an award hereunder unless and until such
person becomes a stockholder of record with respect to such shares of Common
Stock or equity security.

5.12 Designation of Beneficiary. To the extent permitted by the Committee, a
holder of an award may file with the Company a written designation of one or
more persons as such holder’s beneficiary or beneficiaries (both primary and
contingent) in the event of the holder’s death or incapacity. To the extent an
outstanding option or SAR granted hereunder is exercisable, such beneficiary or
beneficiaries shall be entitled to exercise such option or SAR pursuant to
procedures prescribed by the Company. Each beneficiary designation shall become
effective only when filed in writing with the Company during the holder’s
lifetime on a form prescribed by the Company. The spouse of a married holder
domiciled in a community property jurisdiction shall join in any designation of
a beneficiary other than such spouse. The filing with the Company of a new
beneficiary designation shall cancel all previously filed beneficiary
designations. If a holder fails to designate a beneficiary, or if all designated
beneficiaries of a holder predecease the holder, then each outstanding award
held by such holder, to the extent vested or exercisable, shall be payable to or
may be exercised by such holder’s executor, administrator, legal representative
or similar person.

 

10



--------------------------------------------------------------------------------

5.13 Governing Law. This Plan, each award hereunder and the related Agreement,
and all determinations made and actions taken pursuant thereto, to the extent
not otherwise governed by the Code or the laws of the United States, shall be
governed by the laws of the State of Delaware and construed in accordance
therewith without giving effect to principles of conflicts of laws.

5.14 Section 409A. To the extent that the Committee determines that any award
granted under this Plan is subject to Section 409A of the Code, the award
Agreement evidencing such award shall incorporate the terms and conditions
required by Section 409A of the Code. To the extent applicable, this Plan and
the award Agreements shall be interpreted in accordance with Section 409A of the
Code and Department of Treasury regulations and other interpretive guidance
issued thereunder, including without limitation any such regulations or other
guidance that may be issued after the effective date of this Plan.
Notwithstanding any provision of this Plan to the contrary, in the event that
following the effective date of this Plan, the Committee determines that any
award may be subject to Section 409A of the Code and related Department of
Treasury guidance (including such Department of Treasury guidance as may be
issued after the effective date of this Plan), the Committee may adopt such
amendments to this Plan and the applicable award Agreement or adopt other
policies and procedures (including amendments, policies and procedures with
retroactive effect), or take any other actions, that the Committee determines
are necessary or appropriate to (i) exempt the award from Section 409A of the
Code and/or preserve the intended tax treatment of the benefits provided with
respect to the award, or (ii) comply with the requirements of Section 409A of
the Code and related Department of Treasury guidance and thereby avoid the
application of any penalty taxes under Section 409A.

5.15 Foreign Employees. Without amending this Plan, the Committee may grant
awards to eligible persons who are foreign nationals and/or reside outside the
U.S. on such terms and conditions different from those specified in this Plan as
may in the judgment of the Committee be necessary or desirable to foster and
promote achievement of the purposes of this Plan and, in furtherance of such
purposes the Committee may make such modifications, amendments, procedures,
subplans and the like as may be necessary or advisable to comply with provisions
of laws in other countries or jurisdictions in which the Company or its
Subsidiaries operates or has employees.

 

11